
	

114 HR 768 IH: Stop AIDS in Prison Act of 2015
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 768
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Ms. Maxine Waters of California (for herself, Mr. Conyers, Ms. Lee, Mr. Grijalva, Mr. Scott of Virginia, Ms. Clarke of New York, Ms. Norton, Mr. Johnson of Georgia, Mr. Cummings, Mr. Honda, Ms. Jackson Lee, Mr. Hastings, Mr. Rangel, Mr. Nadler, Ms. Moore, Mr. Rush, Ms. Schakowsky, Mr. Serrano, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Mr. Meeks, Mrs. Watson Coleman, Ms. Velázquez, and Mr. Lewis) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for an effective HIV/AIDS program in Federal prisons.
	
	
 1.Short titleThis Act may be cited as the Stop AIDS in Prison Act of 2015. 2.Comprehensive HIV/AIDS Policy (a)In generalThe Bureau of Prisons (hereinafter in this Act referred to as the Bureau) shall develop a comprehensive policy to provide HIV testing, treatment, and prevention for inmates within the correctional setting and upon reentry.
 (b)PurposeThe purposes of this policy shall be as follows: (1)To stop the spread of HIV/AIDS among inmates.
 (2)To protect prison guards and other personnel from HIV/AIDS infection. (3)To provide comprehensive medical treatment to inmates who are living with HIV/AIDS.
 (4)To promote HIV/AIDS awareness and prevention among inmates. (5)To encourage inmates to take personal responsibility for their health.
 (6)To reduce the risk that inmates will transmit HIV/AIDS to other persons in the community following their release from prison.
 (c)ConsultationThe Bureau shall consult with appropriate officials of the Department of Health and Human Services, the Office of National Drug Control Policy, the Office of National AIDS Policy, and the Centers for Disease Control regarding the development of this policy.
 (d)Time limitThe Bureau shall draft appropriate regulations to implement this policy not later than 1 year after the date of the enactment of this Act.
 3.Requirements for policyThe policy created under section 2 shall do the following: (1)Testing and counseling upon intake (A)Health care personnel shall provide routine HIV testing to all inmates as a part of a comprehensive medical examination immediately following admission to a facility. (Health care personnel need not provide routine HIV testing to an inmate who is transferred to a facility from another facility if the inmate’s medical records are transferred with the inmate and indicate that the inmate has been tested previously.)
 (B)To all inmates admitted to a facility prior to the effective date of this policy, health care personnel shall provide routine HIV testing within no more than 6 months. HIV testing for these inmates may be performed in conjunction with other health services provided to these inmates by health care personnel.
 (C)All HIV tests under this paragraph shall comply with the opt-out provision. (2)Pre-Test and Post-Test CounselingHealth care personnel shall provide confidential pre-test and post-test counseling to all inmates who are tested for HIV. Counseling may be included with other general health counseling provided to inmates by health care personnel.
			(3)HIV/AIDS Prevention Education
 (A)Health care personnel shall improve HIV/AIDS awareness through frequent educational programs for all inmates. HIV/AIDS educational programs may be provided by community based organizations, local health departments, and inmate peer educators.
 (B)HIV/AIDS educational materials shall be made available to all inmates at orientation, at health care clinics, at regular educational programs, and prior to release. Both written and audio-visual materials shall be made available to all inmates.
				(C)
 (i)The HIV/AIDS educational programs and materials under this paragraph shall include information on— (I)modes of transmission, including transmission through tattooing, sexual contact, and intravenous drug use;
 (II)prevention methods; (III)treatment; and
 (IV)disease progression. (ii)The programs and materials shall be culturally sensitive, written or designed for low literacy levels, available in a variety of languages, and present scientifically accurate information in a clear and understandable manner.
					(4)HIV Testing upon request
 (A)Health care personnel shall allow inmates to obtain HIV tests upon request once per year or whenever an inmate has a reason to believe the inmate may have been exposed to HIV. Health care personnel shall, both orally and in writing, inform inmates, during orientation and periodically throughout incarceration, of their right to obtain HIV tests.
 (B)Health care personnel shall encourage inmates to request HIV tests if the inmate is sexually active, has been raped, uses intravenous drugs, receives a tattoo, or if the inmate is concerned that the inmate may have been exposed to HIV/AIDS.
 (C)An inmate’s request for an HIV test shall not be considered an indication that the inmate has put him/herself at risk of infection and/or committed a violation of prison rules.
				(5)HIV Testing of Pregnant Women
 (A)Health care personnel shall provide routine HIV testing to all inmates who become pregnant. (B)All HIV tests under this paragraph shall comply with the opt-out provision.
				(6)Comprehensive treatment
 (A)Health care personnel shall provide all inmates who test positive for HIV— (i)timely, comprehensive medical treatment;
 (ii)confidential counseling on managing their medical condition and preventing its transmission to other persons; and
 (iii)voluntary partner notification services. (B)Health care provided under this paragraph shall be consistent with current Department of Health and Human Services guidelines and standard medical practice. Health care personnel shall discuss treatment options, the importance of adherence to antiretroviral therapy, and the side effects of medications with inmates receiving treatment.
 (C)Health care personnel and pharmacy personnel shall ensure that the facility formulary contains all Food and Drug Administration-approved medications necessary to provide comprehensive treatment for inmates living with HIV/AIDS, and that the facility maintains adequate supplies of such medications to meet inmates’ medical needs. Health care personnel and pharmacy personnel shall also develop and implement automatic renewal systems for these medications to prevent interruptions in care.
 (D)Correctional staff, health care personnel, and pharmacy personnel shall develop and implement distribution procedures to ensure timely and confidential access to medications.
				(7)Protection of Confidentiality
 (A)Health care personnel shall develop and implement procedures to ensure the confidentiality of inmate tests, diagnoses, and treatment. Health care personnel and correctional staff shall receive regular training on the implementation of these procedures. Penalties for violations of inmate confidentiality by health care personnel or correctional staff shall be specified and strictly enforced.
 (B)HIV testing, counseling, and treatment shall be provided in a confidential setting where other routine health services are provided and in a manner that allows the inmate to request and obtain these services as routine medical services.
				(8)Testing, counseling, and referral prior to reentry
 (A)Health care personnel shall provide routine HIV testing to all inmates no more than 3 months prior to their release and reentry into the community. (Inmates who are already known to be infected need not be tested again.) This requirement may be waived if an inmate’s release occurs without sufficient notice to the Bureau to allow health care personnel to perform a routine HIV test and notify the inmate of the results.
 (B)All HIV tests under this paragraph shall comply with the opt-out provision. (C)To all inmates who test positive for HIV and all inmates who already are known to have HIV/AIDS, health care personnel shall provide—
 (i)confidential prerelease counseling on managing their medical condition in the community, accessing appropriate treatment and services in the community, and preventing the transmission of their condition to family members and other persons in the community;
 (ii)referrals to appropriate health care providers and social service agencies in the community that meet the inmate’s individual needs, including voluntary partner notification services and prevention counseling services for people living with HIV/AIDS; and
 (iii)a 30-day supply of any medically necessary medications the inmate is currently receiving. (9)Opt-Out ProvisionInmates shall have the right to refuse routine HIV testing. Inmates shall be informed both orally and in writing of this right. Oral and written disclosure of this right may be included with other general health information and counseling provided to inmates by health care personnel. If an inmate refuses a routine test for HIV, health care personnel shall make a note of the inmate’s refusal in the inmate’s confidential medical records. However, the inmate’s refusal shall not be considered a violation of prison rules or result in disciplinary action. Any reference in this section to the opt-out provision shall be deemed a reference to the requirement of this paragraph.
 (10)Exclusion of Tests Performed Under Section 4014(b) from the Definition of Routine HIV TestingHIV testing of an inmate under section 4014(b) of title 18, United States Code, is not routine HIV testing for the purposes of the opt-out provision. Health care personnel shall document the reason for testing under section 4014(b) of title 18, United States Code, in the inmate’s confidential medical records.
 (11)Timely notification of test resultsHealth care personnel shall provide timely notification to inmates of the results of HIV tests. 4.Changes in existing law (a)Screening in generalSection 4014(a) of title 18, United States Code, is amended—
 (1)by striking for a period of 6 months or more; (2)by striking , as appropriate,; and
 (3)by striking if such individual is determined to be at risk for infection with such virus in accordance with the guidelines issued by the Bureau of Prisons relating to infectious disease management and inserting unless the individual declines. The Attorney General shall also cause such individual to be so tested before release unless the individual declines..
 (b)Inadmissibility of HIV Test Results in civil and criminal proceedingsSection 4014(d) of title 18, United States Code, is amended by inserting or under the Stop AIDS in Prison Act of 2015 after under this section. (c)Screening as part of routine screeningSection 4014(e) of title 18, United States Code, is amended by adding at the end the following: Such rules shall also provide that the initial test under this section be performed as part of the routine health screening conducted at intake..
			5.Reporting requirements
 (a)Report on hepatitis and other diseasesNot later than 1 year after the date of the enactment of this Act, the Bureau shall provide a report to the Congress on Bureau policies and procedures to provide testing, treatment, and prevention education programs for hepatitis and other diseases transmitted through sexual activity and intravenous drug use. The Bureau shall consult with appropriate officials of the Department of Health and Human Services, the Office of National Drug Control Policy, the Office of National AIDS Policy, and the Centers for Disease Control regarding the development of this report.
			(b)Annual reports
 (1)GenerallyNot later than 2 years after the date of the enactment of this Act, and then annually thereafter, the Bureau shall report to Congress on the incidence among inmates of diseases transmitted through sexual activity and intravenous drug use.
 (2)Matters pertaining to various diseasesReports under paragraph (1) shall discuss— (A)the incidence among inmates of HIV/AIDS, hepatitis, and other diseases transmitted through sexual activity and intravenous drug use; and
 (B)updates on Bureau testing, treatment, and prevention education programs for these diseases. (3)Matters pertaining to HIV/AIDS onlyReports under paragraph (1) shall also include—
 (A)the number of inmates who tested positive for HIV upon intake; (B)the number of inmates who tested positive prior to reentry;
 (C)the number of inmates who were not tested prior to reentry because they were released without sufficient notice;
 (D)the number of inmates who opted-out of taking the test; (E)the number of inmates who were tested under section 4014(b) of title 18, United States Code; and
 (F)the number of inmates under treatment for HIV/AIDS. (4)ConsultationThe Bureau shall consult with appropriate officials of the Department of Health and Human Services, the Office of National Drug Control Policy, the Office of National AIDS Policy, and the Centers for Disease Control regarding the development of reports under paragraph (1).
				
